NUMBERS 13-13-00451-CR & 13-13-00452-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE RANDY WAYNE WILLIAMS


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
                   Memorandum Opinion Per Curiam1

       Relator, Randy Wayne Williams, proceeding pro se, filed a petition for writ of

mandamus in the above causes through which he contends that the trial court failed to

issue a ruling on his motion to vacate judgment.2 We deny the petition for writ of

mandamus.


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       2
        Relator’s petition for writ of mandamus concerns trial court cause numbers 85-CR-455-C and
85-CR-456-C in the 94th District Court of Nueces County, docketed respectively in appellate court cause
numbers 13-13-00451-CR and 13-13-00452-CR.
                                   I. MOTION FOR LEAVE

       Relator filed a “Motion for Leave” to file his petition for writ of mandamus. A

motion for leave to file a petition for writ of mandamus is required when relief is sought

from the Texas Court of Criminal Appeals. See TEX. R. APP. P. 72.1. However, the

Texas Rules of Appellate Procedure no longer require the relator to file a motion for

leave to file an original proceeding in the intermediate appellate courts. See generally

TEX. R. APP. P. 52 & cmt.; see also In re Salahuddin, No. 13-13-00135-CR, 2013 Tex.

App. LEXIS 2403, at *2 (Tex. App.—Corpus Christi Mar. 11, 2013, orig. proceeding)

(mem. op. per curiam) (not designated for publication). Accordingly, relator’s motion for

leave is dismissed as moot.

                                 II. STANDARD OF REVIEW

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied.       See id. Consideration of a request or motion that is

properly filed and before the court is a ministerial act. State ex rel. Curry v. Gray, 726
S.W.2d 125, 128 (Tex. Crim. App.1987) (orig. proceeding).

       To obtain mandamus relief for the trial court’s refusal to rule on a motion, a

relator must establish: (1) the motion was properly filed and has been pending for a

reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial court

refused to rule. In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig.



                                             2
proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig.

proceeding); In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig.

proceeding). The relator must show that the trial court received, was aware of, and was

asked to rule on the motion.        In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—

Texarkana 2008, orig. proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—

Amarillo 2003, orig. proceeding).

      It is the relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); see

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, the

relator must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. The relator must also file an

appendix and record sufficient to support the claim for mandamus relief. See id. R.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record); see also Walker, 827 S.W.2d at 837; In re Blakeney,
254 S.W.3d at 661.

                                       III. ANALYSIS

      Relator contends that he filed the motion to vacate in the trial court on or about

March 15, 2013, however, the respondent failed to issue a ruling on the motion.



                                            3
Appellant has included a copy of the motion that he allegedly filed, but the motion is not

file-marked. Relator has failed to meet his burden to provide this Court with a sufficient

record establishing his right to mandamus relief. The record before the Court fails to

establish that: (1) the motion was properly filed and has been pending for a reasonable

time; (2) the relator requested a ruling on the motion; and (3) the trial court refused to

rule. See In re Sarkissian, 243 S.W.3d at 861; In re Hearn, 137 S.W.3d at 685; In re

Keeter, 134 S.W.3d at 252. Moreover, relator has not established that the trial court

received, was aware of, and was asked to rule on the motion. See In re Blakeney, 254
S.W.3d at 661.

                                    IV. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not established his entitlement to the relief

sought. Accordingly, the petition for writ of mandamus in these causes is DENIED. All

further and other relief sought herein is likewise DENIED.



                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 3rd
day of September, 2013.




                                            4